Fellows, J.
(dissenting). I am unable to agree with the Chief Justice in the disposition to be made of this case. I understand the rule to be that this court will not ordinarily set the award in condemnation proceedings aside because of the introduction of improper evidence (Detroit, etc., R. Co. v. Campbell, 140 Mich. 384 [103 N. W. 856], and cases there cited); but where-we are clearly satisfied that improper and preju*666dicial testimony was received and acted upon by the jury, and the award made was the result of such improper and prejudicial testimony, or the result reached by the jury was clearly brought about by the adoption of an erroneous theory of the law, our duty is plain. As was said by Mr. Justice Campbell in Grand Rapids, etc., R. Co. v. Weiden, 70 Mich. 390 (38 N. W. 294):
“The powers and duties laid upon us by the statute require us to see that substantial justice shall not be disregarded by the jury of inquest. We are not disposed to be governed by such technicalities as are not in the furtherance of justice. But we are bound to see that parties are not deprived of their property without necessity, or without full compensation for being compelled to relinquish it.”
I do not believe it to be within the province of courts, or a jury, of inquest, to deprive a mortgagee of a portion of the security agreed upon and covered by the terms of the contract of mortgage, even for a public purpose, without just compensation. In the case of Long v. Kaiser, 81 Mich. 518 (46 N. W. 19), as in the instant case, the mortgage had been foreclosed. The trial court there found as a fact that the value of the premises was considerably in excess of the amount of the mortgage, but this court said:
“The effect of this decree, if allowed to stand, would be to compel the mortgagees to accept a part of the property held by them as security, in satisfaction of their debt. This the courts have no right to do, unless it clearly appears that the mortgagees have released, or agreed to release, such part of the mortgaged premises. This the complainant alleged .in his bill, but the circuit judge did not so find, nor do we think there is any evidence in the case of such an agreement. Every mortgagee .has a right to have all the property covered by his mortgage brought to sale for the satisfaction of his debt. The courts cannot appraise the property, and say to the mortgagee: 'You may have so much, which, in our judgment, is enough to satisfy you.’ The courts can, in a proper case, order *667a sale of the property in parcels, and in a certain order, but cannot say that the. mortgagee shall release a part, and take the remainder for his debt.”
The defendant First National Bank of Yale held a mortgage on 100 acres of land owned by one Andrew E. Mitchell. This mortgage had been foreclosed, and the amount due the bank when the equity of redemption expired would be $5,880. The amount of land taken by the railroad in this proceeding was 2.87 acres. The plaintiff produced only one witness who testified with reference to the value of this land. He says:
“In my opinion, the entire value of the Mitchell land, 100 acres, as it lies, based on the price a man said he would take it for, is $6,500; it may be worth $7,000. Based upon my own knowledge of value, for farming purposes, I think it would be worth from $60 to $65 an acre; the north end would not be worth more than $50 an acre.”
Defendant produced one witness who testified that this land was worth $60 per acre and another witness who put the value at $50 to $55 per acre. It also gave testimony tending to show damages to the extent of $10 per acre by reason of the construction of the railroad. In addition to the bank’s mortgage, there was a second mortgage for $500 held by one Cork, whose claim did not receive any consideration or award by the jury. As he has not appealed, we cannot adjudicate his rights, but we may consider this action, of the jury as showing the theory upon which they proceeded in reaching the result. Andrew E. Mitchell had executed a quitclaim deed of the right of way to the plaintiff, but he could not, and did not, thereby wipe out and discharge the lien of the bank or of Cork. Proper practice required, as contended by defendant, that the jury should fix the damages to this piece of land; then an apportionment of the award to those en*668titled might be had, pursuant to the provisions of section 6249, 2 Comp. Laws (section 6602, 3 How. Stat. [2d Ed], 2 Comp. Laws 1915, § 8258). I am not prepared to .hold that a failure to follow this practice would constitute such error as would justify setting aside the award where substantial justice has been done. However, the practice adopted in the instant case makes patent the error into which the jury fell by adopting plaintiff’s theory and evidence.
It was the plaintiff’s theory that the jury “should consider the general benefits to the lands of each defendant for the construction of petitioner’s railroad, and to set off the same against the value of the land taken and the damages, if any, to the remaining land,” and witness after witness was called by plaintiff and gave testimony tending to show, not only such special benefits to the owners of land traversed by the railroad, but also testimony was given tending to show general benefits to the community at large. The failure to allow any damages to the bank, although nearly three acres of its security was taken from it, and the balance of its security seriously damaged, puts beyond cavil that the jury adopted the theory so forcefully urged upon them by the able counsel for the plaintiff. This is fortified by the fact that Cork, and his mortgage of $500 junior to that of the bank also appears to have been entirely lost sight of, and no damages were awarded to him. Upon no theory could this result have been reached upon this record, other than that the benefits derived from the building of this railroad equaled or exceeded the value of the land taken together with severance and other damages to the land remaining.
Being satisfied that plaintiff’s theory was adopted as to the Albert E. Mitchell land, I think we must conclusively presume that it was .adopted as to the other lands taken and that it permeated the entire award.
*669But I am not content to rest my conclusion as to the other awards on this presumption. The damages awarded as to the other pieces of land taken is equally persuasive that the same theory was adopted as to them. Robert Sibbald was awarded $75 for 2.89 acres of land in the village of Roseburg. Witness Ruttle, plaintiffs right of way man, testified that he offered Sibbald $50 per acre, which was refused, and he later offered $100 per acre. He says:
“I think I made him a fair offer. I don’t think he would be entitled to any damages or compensation at all by reason of the benefits he got.”
Plaintiff gave no further testimony as to the value of the Sibbald piece, and there is no testimony in the record justifying a conclusion that the land taken was worth less than $50 per acre. At $50 per acre the land taken is worth $144.50, and when we consider that it was a strip 66 feet wide and extending 1,908 feet through Mr. Sibbald’s land the conclusion is irresistible that the jury did adopt plaintiff’s theory, and not only offset supposed benefits arising out of the construction of the railroad to wipe out severance damages, and other damages to the remaining land, but also by the same process wiped out nearly one-half the value admitted by plaintiff for the actual land taken. Mr. Justice Campbell, in Grand Rapids, etc., R. Co. v. Chesebro, 74 Mich. 466, 474 (42 N. W. 66, 69), said:
“* * * The mere taking of 4 acres for a right of way could not be regarded, in any sensible point of view, as compensated by one-tenth of the value of the 40 acres, taking acre for acre. The damages in such a case must be such as to fully make good all that results, directly or indirectly, to the injury of the owners in the whole premises and interests affected, and not merely the strip taken.”
In the instant award the jury have allowed only about one-half the admitted value per acre of the land taken. *670This award can be permitted to stand only upon the theory that benefits may be offset against damages, a theory out of accord with the Plantenga Case, cited by my Brother Kuhn.
John Wellman and Hattie Wellman, owners, and Otto H. Cain, mortgagees, were allowed $150 for 2.14 acres of land. The only testimony offered by plaintiff as to the value of this land was its offer of $80 per acre for it. At this figure per acre the strip taken was worth $171.20. But like the Sibbald strip it was 66 feet wide, and the record disclosed that it entered a 40 at the northwest corner and ran practically diagonally across it, coming out 556 feet west of the southeast corner. Can we close our eyes to the right of the owner to just compensation under both Federal and State Constitutions, and to the fact that such just compensation includes not only the value of the land taken, but also all damages to that remaining, and conclude that the jury of inquest adopted the correct theory, that advanced by the defendant, when they allowed less than the admitted value of the land taken? I think not.
I shall not take up the other awards. Some of them are not as marked as those to which attention has been called. Some of them, when properly analyzed, are equally so. The conclusion is irresistible, the record establishes beyond doubt, that the jury accepted plaintiff’s theory that benefits could be offset against damages in condemnation proceedings, and, believing the great mass of plausible testimony as to such benefits, did not award to the defendants that just compensation secured to them by the Constitution when their private property is taken for a public use.
I think the award should be set aside,' and a new appraisal ordered.
Stone, Ostrander, and Bird, JJ., concurred with Fellows, J.